                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                      1:18 CR 47-1
                                      1:18 CR 68
                                      1:18 CR 88-1

UNITED STATES OF AMERICA                              )
                                                      )
                                                      )             ORDER
          v.                                          )
                                                      )
WANDA SKILLINGTON GREENE,                             )
                                                      )
                      Defendant.                      )
____________________________________                  )

          These matters came before the Court on January 16, 2019 for consideration of the

potential revocation or modification of the conditions of Defendant’s release pursuant to

18 U.S.C. § 3143(a)(1), as well as on an oral motion by defense counsel for modification

of the terms and conditions of said release (“Motion to Modify Release Conditions”).

          On December 19, 2018, Defendant entered into a written plea agreement with the

Government in which she agreed to plead guilty to count 5 in the Bill of Indictment filed

in Case Number 1:18CR47-1, counts 13 and 29 in the Superseding Bill of Indictment filed

in Case Number 1:18CR68, and Count 31 in the Bill of Indictment filed in Case Number

1:18CR88-1.

          On January 16, 2019, a hearing was held pursuant to Rule 11 of the Federal Rules

of Criminal Procedure, during which the undersigned accepted Defendant’s plea of guilty,

and recommended that the presiding District Judge likewise accept her plea.1 As a result,


1
    With the consent of the Government and Defendant, the Court conducted a combined Rule 11
18 U.S.C. § 3143(a)(1) required consideration of whether the conditions of Defendant’s

release should be modified pending sentencing. See United States v. Moffitt, 527 F. Supp.

2d 474, 478 (W.D.N.C. Nov. 7, 2006).

          Defendant proffered evidence and argued that detention pending sentencing was not

required. The Government stipulated that Defendant had met her burden in this regard and

indicated it had no basis to argue to the contrary.

          Defendant also made the Motion to Modify Release Conditions through which she

requested that she be allowed to speak with her sisters, who are current or former

employees of Buncombe County. The Government consented in part and objected in part

to this request.

          Defendant did not object to the addition of a condition prohibiting her from acting

in a fiduciary capacity or otherwise having access to funds belonging to another person or

entity.

          The parties likewise agreed that the conditions of release across these three (3) cases

should be made consistent and aligned.

          IT IS THEREFORE ORDERED THAT:

          1. The existing conditions of Defendant’s release (Case Number 1:18CR47-1

             (Doc. 9); Case Number 1:18CR68 (Doc. 4); and Case Number 1:18CR88-1

             (Doc. 9)) are hereby CONSOLIDATED and MODIFIED, such that the

             following conditions shall apply in each of these cases:




inquiry in all three (3) cases.
                                                 2
a. Defendant shall:

       i. Not violate any federal, state, or local law while on release;

      ii. Cooperate in the collection of a DNA sample if the collection is

          authorized by 42 U.S.C. § 14135a;

     iii. Immediately advise the court, defense counsel, and the U.S.

          Attorney in writing before any change in address or telephone

          number; and,

     iv. Appear in court as required and surrender to serve any sentence

          imposed.

b. The following unsecured bonds previously executed by Defendant shall

   remain in place:

       i. $500,000 in Case Number 1:18CR47-1;

      ii. $500,000 in Case Number 1:18CR68; and

     iii. $100,000 in Case Number 1:18CR88-1.

c. Further, Defendant shall:

       i. Report to the Office of Probation and Pretrial Services to the

          extent and in the manner that the agency determines to be

          appropriate;

      ii. Surrender any passport to the Office of Probation and Pretrial

          Services;

     iii. Obtain no new passport;

     iv. Travel only in the Western District of North Carolina or travel as

                               3
   approved by the Office of Probation and Pretrial Services, and

   have no contact with anyone involved in the unlawful use,

   possession, or trafficking of drugs, or any other unlawful

   conduct;

v. Avoid all contact, directly or indirectly, with any person who is

   or may become a victim or potential witness in the investigation

   or prosecution of these matters, including but not limited to:

       1. The other defendants in Case Numbers 1:18CR47-1 and

          1:18CR88-1;

       2. The persons identified in Case Number 1:18CR68 as

          being JEC, Planning Director/Assistant County Manager;

          PCF, Identification Director; TWF, Finance Director/IT

          Director; MCF, Senior Attorney II; PGI, General Services

          Director; DMP, Budget & Management Services Director;

          ALS, Health & Human Services Director/Assistant

          County Manager; MJS, Permits and Inspections Director;

          and Bo Cauble; and

       3. Any persons who are employed by Buncombe County.

          However, should Defendant’s personal affairs reasonably

          require contact with any employee of Buncombe County

          in the ordinary course of such employee’s business, such

          contact: 1) may only be with employees who are not or

                        4
            may not become victims or potential witnesses, 2) may

            only be made with prior approval from the United States

            Probation Office; and 3) must be as limited as possible

            and may not involve any discussion of these cases.

         4. Notwithstanding the prior conditions, Defendant may have

            contact with her son, Michael Greene, but they are not to

            discuss these cases.

 vi. Refrain from possessing a firearm, destructive device, or other

     dangerous weapons;

vii. Refrain from any use of alcohol;

viii. Refrain from the use or unlawful possession of a narcotic drug or

     other controlled substances defined in 21 U.S.C. § 802, unless

     prescribed by a licensed medical practitioner;

 ix. Submit to any testing required by pretrial services or the

     supervising officer to determine whether Defendant is using a

     prohibited substance. Any testing may be used with random

     frequency and include urine screening or testing. Defendant

     must refrain from obstructing or attempting to obstruct or tamper,

     in any fashion, with the efficiency and accuracy of any prohibited

     substance testing or monitoring which is (are) required as a

     condition of release. One positive drug screen requires a return

     to court;

                          5
  x. Participate in a program of inpatient or outpatient substance

     abuse therapy and counseling if the pretrial services office or

     supervising officer considers it advisable;

 xi. Report as soon as possible to the pretrial services office or

     supervising officer any contact with any law enforcement

     personnel, including, but not limited to any arrest, questioning, or

     traffic stop;

xii. Submit her person, residence, office, vehicle and/or any

     computer system including computer data storage media, or any

     electronic device capable of storing, retrieving, and or accessing

     data to which they have access or control, to a search, from time

     to time, conducted by any United States Probation

     Officer/Pretrial Officer and such other law enforcement

     personnel as the probation officer may deem advisable, without a

     warrant. Defendant shall warn other residents or occupants that

     such premises, vehicles, or electronic devices may be subject to

     searches pursuant to this section;

xiii. Not open any new lines of credit or financial accounts without

     prior approval of the United States Probation Office;

xiv. Not enter into any financial transaction over TEN THOUSAND

     DOLLARS ($10,000) without prior approval from the United

     States Probation Office; and

                          6
           xv. Not be in a position in which she will be acting in a fiduciary

               capacity on behalf of any person or entity or otherwise have

               access to or control over funds belonging to another person or

               entity.

2. Defendant’s oral Motion to Modify Release Conditions is DENIED.

                                          Signed: January 17, 2019




                                    7
